74 F.3d 1232NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Henry Lee HUNT, Plaintiff--Appellant,v.Gary DIXON;  J.B. French;  Ken Harris;  Lieutenant Peele;Sargeant Harrell, Defendants--Appellees.
No. 95-7409.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996Decided Jan. 24, 1996

Henry Lee Hunt, Appellant Pro Se.
William McBlief, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Before RUSSELL, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  Hunt v. Dixon, CA-94-305-5-CT-BO (E.D.N.C. Aug. 28, 1995).  In addition, we find that "some evidence" supported the decision of the prison disciplinary board to sentence Appellant to disciplinary segregation.  See Superintendent, Massachusetts Correctional Inst. v. Hill, 472 U.S. 445, 454-56 (1985).  Finally, drawing all reasonable inferences favorable to Appellant, we find that he has not stated a claim for violation of either his First or Eighth Amendment rights.  We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED